Citation Nr: 1727455	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-06 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection of bilateral hearing loss.

2.  Entitlement to service connection of a neck disability.

3.  Entitlement to service connection of hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1974 followed by reserve service until December 2002.  Among his awards are two Purple Hearts.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO), denying service connection of bilateral hearing loss, a neck disability, and hypertension.  In August 2015, the Board remanded this matter for further development and the case has been returned for appellate consideration.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that his present disabilities of bilateral hearing loss, a neck disability, and hypertension are related to his period of active service, particularly to the events and wounds for which he was awarded Purple Hearts and to herbicide agent exposure.  Review of the record confirms the Veteran's combat service in Vietnam during the Vietnam Era and, therefore, herbicide agent exposure is consistent with the Veteran's service. .

Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss is the result of being exposed to hazardous noise from tanks, weapons, gunfire, artillery, explosions, mortars, and aircraft.  The Veteran's in-service hazardous noise exposure is consistent with this combat service.

The Veteran's service treatment records contain numerous audiometric examination reports, some of which pre-date November 1967 when the reporting standard changed from ASA (American Standards Association) to ISO-ANSI (International Standards Organization-American National Standards Institute).  On September 9, 1975, ISO-ANSI became required for VA purposes.

In February 2009, the Veteran was afforded a VA audiometric examination.  The examiner opined that the Veteran's present hearing loss disability is not related to his military service.  Although the examiner reviewed the Veteran's claims file and noted that the Veteran's hearing was within normal limits throughout service, the examiner did not state the reporting standard applied or whether results were converted to aid the analysis; the report, therefore, is inadequate for the Board being able to render a fully informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  Additionally, the examiner did not provide a rationale in support of the opinion that the Veteran's normal hearing test results while in service and beyond preclude finding that this Veteran's hearing loss is related to service.  Therefore, the Veteran must be afforded another examination to determine the etiology of the Veteran's present bilateral hearing loss, taking into account the Veteran's statements about noise exposure while in service, the record evidence, and accepted medical principles.

Neck Disability

The Veteran contends that his degenerative arthritis of the cervical spine with muscle spasms (claimed as a neck condition) is the result of two events in which he suffered wounds in Vietnam.  The Veteran's service treatment records and military personnel records support his claim that while in Vietnam he stepped on a land mine on one occasion and, on another occasion, he was injured in the buttocks and a leg by shrapnel.  In both instances, the Veteran was blown to the ground, being knocked unconscious during the second event.  X-rays were not taken after either event, and there is no medical evidence that the Veteran complained of or received treatment for any neck condition.

The Veteran, however, has presented evidence suggesting that his neck many have been affected.  In an October 2008 statement, the Veteran related that a nurse taking care of him after his leg injury told him that his back was black and blue from his heels to his neck.  In March 2013, the Veteran testified similarly that a nurse told him that his back was black and blue from the top of his neck to the middle of his knees.  In November 2008, a service buddy gave a statement and recalled that the radio the Veteran was carrying on his back when he stepped on the land mine was so badly damaged that the maintenance people laughed at repairing it and just replaced it with a new one.

In February 2009, the Veteran was afforded a VA examination, during which the examiner opined that the Veteran's neck disability is not out of proportion to what would normally be expected in an active individual of the Veteran's age.  The examiner was not able to say without speculation whether the injuries described by the Veteran and documented in the record contributed to the Veteran's present neck condition after this length of time.  The examiner also pointed out that X-rays taken in 1989 were normal and opined that to some extent nexus is mitigated against.  In March 2011, the Veteran provided written comments to the examination report to correct errors and clarify points.

Because the examiner did not consider the Veteran's statements about bruising on his neck after one injury and his service buddy's statement about the radio being beyond repair after the Veteran stepped on a land mine and was thrown to the ground, the examination report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  Furthermore, the examiner was unable to say without speculation whether the Veteran's present neck disability is related to service but did not provide a rationale of why speculation would be required.  Stating that speculation would be required is a medical conclusion just as much as a firm diagnosis or a conclusive opinion and, without an explanation, is ambiguous as to whether the examiner lacks the expertise to render the opinion or whether some additional testing or information is required that would permit an opinion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  If certain facts cannot be determined, the examiner should clearly identify precisely those facts.  Id.  Therefore, the Veteran must be afforded another examination to determine the etiology of the Veteran's present neck disability, taking into account the Veteran's and service buddy's statements concerning the severity of the impact the Veteran experienced when he was wounded in Vietnam, the record evidence, and accepted medical principles.

Hypertension

The Veteran contends that his hypertension is related to service, notably due to herbicide agent exposure while in Vietnam during the Vietnam Era.  The Veteran's service treatment records contain numerous blood pressure readings, two of which had diastolic pressure of 90 mm Hg:  138/90 recorded at page 2 and 130/90 at page 37 of the record entered in VBMS on February, 20, 2013.

The Veteran has not been afforded a VA examination for hypertension but he had a Nehmer screening examination for ischemic heart disease in April 2011.  The record shows that the Veteran is currently treated for hypertension; the Veteran's service treatment records show elevated blood pressure readings on two occasions while in service; based upon a presumption of herbicide agent exposure, the Veteran was afforded a VA examination for ischemic heart disease; and the record is silent as to whether there is a nexus between the Veteran's current hypertension and service.  Having satisfied the factors under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C. § 5103A(d)(2) (West 2014), the Veteran must be afforded an examination to determine the etiology of the Veteran's present hypertension, taking into account the record evidence and accepted medical principles.

On remand, any outstanding records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination of any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all records of treatment or examination from all the sources listed by the Veteran (VA and private facilities) which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If any records cannot be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  After all additional records are associated with the claims file, provide the Veteran with a VA examination to determine the etiology of his present bilateral hearing loss.  The claims file (including Virtual VA and VBMS documents) and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  

The audiometry examination must include a speech recognition test using the Maryland CNC wordlist and a puretone audiometry test.  Any and all studies, tests, and evaluations deemed necessary by the examiner should also be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  Before rendering an opinion, the examiner is asked to determine if the audiological results in service represent ASA or ISO units.  If this cannot be determined, the examiner should presume the reports are in ASA units.  If ASA units were reported (or presumed reported) during service, the examiner should convert those findings into ISO units.  A thorough explanation for any opinion must be provided.

The examiner must obtain a full history from the Veteran.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's present bilateral hearing loss disability was caused or aggravated by his active service, including noise exposure therein.

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss that results from noise exposure generally presents or develops in most cases, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

The examiner should note that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  After all additional records are associated with the claims file, provide the Veteran with a VA examination to determine the etiology of his present neck disability.  The claims file (including Virtual VA and VBMS documents) and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  A thorough explanation for any opinion must be provided.

The examiner must obtain a full history from the Veteran.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current neck disability was caused or aggravated by active service to specifically include experiencing two blasts that threw the Veteran to the ground.  The examiner should reconcile any opinion as to whether the Veteran had neck involvement when he was wounded in service with the evidence of record and cite to the record as appropriate.

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the Veteran's and his buddy's statements concerning the destruction of the radio the Veteran was carrying on his back when he stepped on a land mine, and the Veteran's statements concerning the severity of bruising, including his neck, when he was hospitalized with a leg injury.  Additionally, the examiner must take into account the Veteran's written corrections to the February 2009 VA examination.  

Also, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  After all additional records are associated with the claims file, provide the Veteran with a VA examination to determine the etiology of his present hypertension.  The claims file (including Virtual VA and VBMS documents) and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  A thorough explanation for any opinion must be provided.

The examiner must obtain a full history from the Veteran.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension was caused or aggravated by active service, to specifically include physical stress during service and/or conceded herbicide agent exposure therein.

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims for service connection of bilateral hearing loss, a neck disability, and hypertension must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




